Title: To George Washington from Major General Nathanael Greene, 5 September 1776
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
New York Island Sept. 5 1776

The critical situation in which the Army are in, will I hope sufficiently Apologize for my troubleing your Excellency with this Letter. The Sentiments are dictated I am sure by an honest mind, A mind who feels deeply Interested in the Salvation of his Country; and for the honnor and Reputation of the General under whom he serves.
The Object under consideration, is whether a General and speedy retreat from this Island is Necessary or not. to me it appears the only Eligible plan to oppose the Enemy successfully and secure our selves from disgrace. I think we have no Object on this side of Kings Bridge. Our Troops are now so scatterd that one part may be cut off before the others can come to their support. In this Situation suppose the Enimy should Run up the North River several Ships of force and a Number of Transpo⟨rts⟩ at the same time, and effect a Landing between the Town and middle division of the Army. Another party from Long Island should land right oppisite. these two parties form a Line across the Island and Entrench themselves. The two Flanks of this Line could be easily supported by the Shiping. the Center fortified with the Redoubts would render it very difficult if not impossible to cut our way through. At the time the Enemy are Executeing this movement or Manouvre, they will be able to make sufficient diversions if not real lodgments to render it impossible for the Center and uper Divisions of the Army to afford any assistance here. Should this Event take place⟨,⟩ and by the by I dont think it very improbable, Your excellency will be reduced to that situation which every prudent General would wish to avoid⟨;⟩ that is of being Obligeed to fight the Enemy to a disadvantage or Submit.
It has been agreed that the City of Newyork would not be Tenable if the Enimy got possession of Long Island & Govenors Island. they are now in possession of both these places. Notwithstanding I think we might hold it for some time, but the Annoyance must be so great as to render it an unfit place to Quarter Troops in. If we should hold it, we must hold it, to a great disadvantage. The City and Island of Newyork, are no Objects 

for us, we are not to bring them in Competition with the General Interest of America. Part of the Army already has met with a defeat, the Country is struck with a pannick, any Cappital loss at this time may ruin the cause. Tis our business to study to avoid any considerable misfortune. And to take post where the Enemy will be Obligd to fight us and not we them. The sacrafice of the Vast Property of Newyork and the Subburbs I hope has no influence upon your Execellencys measures. Remember the King of France when Charles the fifth Emperor of Germany invaded his Kingdom, he lead [laid] whole Provinces waste; and by that policy he starvd and ruind Charles Army, and defeated him without fighting a Battle. Two thirds of the Property of the City of Newyork and the Subburbs belongs to the Tories. We have no very great Reason to run any considerable risque for its defence. If we Attempt to hold the City and Island and should not be able finally We shall be wasteing of time unnecessarily and betray a defect of Judgment if no worse misfortune Attends it.
I give it as my Oppinion that a General and speedy Retreat is absolutely necessary and that the honnor and Interest of America requires it. I would burn the City & subburbs—and that for the following Reasons—If the Enemy gets possession of the City, we never can Recover the Possession, without a superior Naval force to theirs. It will deprive the Enemy of An Opportunity of Barracking their whole Army together which if they could do would be a very great security. It will deprive them of a general Market. the price of things would prove a temptation to our people to supply them for the sake of the gain, in direct violation of the Laws of their Country. All these Advantages would Result from the destruction of the City. And not one benefit can arise to us from its preservation that I can conceive off. If the City once gets into the Enemies hands, it will be at their mercy either to save or destroy it, after they have made what use of it they think proper.
At the Retreat I would Order the Army to take post part at Kings Bridge and part along West Chester Shore where Barracks may be procurd for that part of the Army that are without Tents—I must confess I am too Ignorant of the Ground to form much Judgment about posting the Troops. Your Excellencys superior 

Judgment formd from your own observation upon the ground, will enable you to make a much better Disposition, than I can conceive off.
If my Zeal has led me to say more than I ought, I hope my good Intentions may Atone for the Offence. I shall only add that these Sentiments are not dictated from fear, nor from any Apprehensions of personal danger. But are the Result of a cool and deliberate survey of our situation, and the necessary measures to extricate us from our present difficulties. I have said nothing at all about the temper and dispositions of the Troops and their Apprehensions about being sold. This is a strong intimation that it will be difficult to get such Troops to be have with proper Spirit in time of Action if we should be Attackt.
Should your Excellency agree with me, with respect to the two first points, that is, that a speedy and General Retreat is necessary; and also that the City & Subburbs should be burnt, I would Advise to call a General Council upon that Question and take every General Officers Oppinion upon it. I am with due respect your Excellencys most Obedient humble Servant

N. Greene

